—Judgment, Supreme *315Court, New York County (Dorothy Cropper, J.), rendered November 13, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court’s conduct did not deprive defendant of a fair trial. Its rulings throughout the trial were appropriate and designed to do no more than “enforce propriety, orderliness, decorum and expedition in [the] trial” (People v De Jesus, 42 NY2d 519, 523 [1977]; see also People v White, 213 AD2d 347 [1995], lv denied 85 NY2d 981 [1995]). The court’s admonitions to defense counsel were brought about by counsel’s own conduct, including asking improper questions, ignoring the court’s rulings, making sarcastic and disrespectful comments to the court in the jury’s presence, and arguing with the court (see People v Bellamy, 248 AD2d 252 [1998], lv denied 92 NY2d 878 [1998]; People v Grant, 184 AD2d 729 [1992], lv denied 81 NY2d 840 [1993]). Moreover, any prejudice to defendant was prevented by the court’s charge to the jury (see People v Gonzalez, 38 NY2d 208, 210 [1975]).
During jury selection, the court properly exercised its discretion when, after dismissing one potential juror for cause based on his distasteful prior experience as a juror, the court declined to inquire of other potential jurors whether the dismissed juror had discussed his negative experience with them. There is no indication in the record or reason to believe that any such conversations ever took place.
The court properly exercised its discretion in imposing reasonable time limits on consultations between defendant and counsel concerning the exercise of peremptory challenges (see People v Davis, 224 AD2d 324 [1996], lv denied 88 NY2d 846 [1996]; see also People v Jean, 75 NY2d 744 [1989]). Concur— Buckley, P.J., Nardelli, Andrias, Ellerin and Friedman, JJ.